 

10

11
12

13
14
15
16
17
18
19

20

~ 27

22

23

24
25
26
27
28

29

| Perry lee Wysinger

 

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 1 of 24

Date

‘UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT TACOMA

CV19 5530c8

LODGES
RECEIVED aD Civil Action No.
JUN 1 Dang

CL
y MESTERW orpKYS a8

TR
CTOF WA eHCURT
OF Was STOW AT com

luv! Motion for Ruling By
the Court, Court A-
ward Plaintiff Relief
or Grand Plaintiff
Trial date

 
 
   
     

Plaintiff -
CASE no.
VS.

DEPARTMENT OF VETERANS AFFAIRS

Defendant

eee Nee et eet eee et ee Nee

 

Response to order to show cause should evercive Jurisdiction
over State Claims. ,

This matter come before the Court on the Plaintiff as Attorn
ey to file a Complaint and Motion for leave to forma pauperis.
The Plaintiff is unable to pay the cost for commencement of suit.

The Plaintiff Perry lee Wysinger, being a Veteran of the
United State of America. Entered into the United Stete Army, year
1968. The Plaintiff Perry lee Wysinger was Honorably Discharged,
in 1970. He left the Army as grade SS-5. In 1972, the Plaintiff
went into the Army National Guard. The Plaintiff was HONORABLY
DISCHARGED FROM THE Army National Guard. When discharged from the
Army National Guard, his grade was SSG-6.

In the year of 1991, the Plaintiff Perry lee wysinger begain
to have:Medical problems. He wasn!t able to work or do anything.
He applied for Social Security disability pension. He also applie
da for Non-service connected disability pension. Perry lee wysinge
r the plaintiff was granted Non-service disability pension 12-01-
94. The Plaintiff received one check December 1995. The Plaintiff
didnit receive anything from January 1995 to November of 1995.
The amount of the check was $669.00

 

 
Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 2 of 24

5
\ The Plaintiff had to live off of food stamps for 5 years because

6 of Social Security and Veterans Affairs. Begain december 1995,
The Plaintiff received one check fromjSocial Security at $769.20.
7 The Department of Veterans Affairs cu me off of Non-service Con-
nected disability pension, because of! this $769.20 Social Securit
8 y check. The Plaintiff perry lee wysinger suffered. The Plaintiff
also suffered living on this $769.20 a month for 5 years, because
9 of being cut off of the Veterans pension of $669.00 a month. With
both, he wouldn!t have had to suffer. $1438.00 is not alot of
10 money to get a month.
The Plaintiff perry lee wysinger is suing for back payment
11 on Non-service connected disability pension, that he was granted
in 1994, and was cut off in 1995. The Pfaintiff was granted the
12 pension in 1994. The Plaintiff received one check in December 31,
1995, then was cut off. He filed for a reinstatement on Non-ser-
13 vice connected disability pension on 11-06-2014.
The Plaintiff is suing for back payment of $669.00 for 27
14 years. The total come to $216,756.00. Also suing for emotional
distress, pain, suffering and discomfort. Also raises every year
15 for 27 years. The Plaintiff is asking for $250,000.00, because of
more suffering.
16
17
18
19 ; Person Filing Lawsuit
as a Attorney in his
20 on behalf

    

a |
NOTARY OF
22

  
 

Signature
23 z
24 Zz ¢ Z .
Z% Ca’ ipZ [ poe
% thy LOPE § j (U F
26 414, OF wg f
Twn” Lh 4 LYST
27 )
1

6 3] L3G GIS

29
30

 

 

 

 

 
 

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 3 of 24

t

Evidence here showing the Plaintiff Perry lee
Wysinger haven!t had to pay filing fee. When I

were here at this Courthouse years ago, I didn!t

have to pay filing fee. Over 20 years I haven!t

had to pay filing fee. This is base on my Income.

A copy of my Income is being filed. I have filed
Lawsuits in three States, this is the best. Thank you
 

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 4 of 24

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
PERRY LEE WYSINGER CASE NO. 5:18-CV-00568
VERSUS JUDGE DOUGHTY
DEPT OF VETERANS AFFAIRS MAGISTRATE JUDGE HORNSBY
ORDER L

The application of Perry Wysinger to proceed in forma pauperis having been considered,

it is the opinion of this Court that petitioner:

XKK does not have sufficient funds to pay a filing fee. Accordingly, IT IS ORDERED that

petitioner be allowed to proceed in forma pauperis in this action.

O has sufficient funds to pay the filing fee. Therefore, in forma pauperis status is DENIED.
IT IS ORDERED that petitioner pay the $400.00 filing fee within 30 days from the date of this

ordered. Failure to do so will result in the petition being stricken.

THUS DONE in Chambers on this 30th day of April | , 2018.

     
 

 

Hornsby .
United States Magistrate Judge
 

 

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 5 of 24

TO THE JUDGE

Question for the Judge, How would you like to live off of $769.20
a month for years, years, and years? Because of the Veterans
Affairs cutting you.off of the pension. Once a Veteran receive th
e pension it is Permanent. The Plaintiff Perry lee Wysinger has
-been done wrong by the Veterans Affairs. They should be made to
pay for there wrong doing, meaning pay the Plaintiff his money.
How can Veterans Affairs give a Veteran Non-service connected
disability pension, and refuse to give him or her service con-
nected? I filed for Non-service connected disability pension and
was granted, and received it. When the Veterans Affairs cut me
off of the Non-serice connected disability pension. I filed for
service connected disability pension 3 years ago, and where
denial. How can this be? Getting service connected disability
pension shouldnit be a problem, if you already where receiving
Non-service connected disability pension. I!iml right or wrong?

Veterans Affairs need to pay me the backpay for cutting me off of
Non-service connected disability pension, and put me back on it,
or pay me my backpay and put me on service connected disability
pension. Then pay me 3 years of backpay on service connected dis-
ability pension.

P.S. When a Veteran receive, Veterans pension, it is PERMANENT.
Iim filing the evidence

As a Attorney

Plaintiff
Mr. Perry lee Wysinger
Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 6 of 24

Statement from the Plaintiff

Statement to the Judge that will be handling this Case.

The Plaintiff Perry lee Wysinger Representing himself as a
Attorney in his on behalf.

What this Case is all about. Veteran Affairs gave the
Plaintiff Perry lee Wysinger Veterans pension. Because of a
Social Security pension, Veterans Affairs took there pension
back from The Plaintif perry lee wysinger. Veterans Affairs
isn!t.Social Security. I was told this by a licence Attorney,

I the Plaintiff have evidence stating that Veterans pension

is permanent, meaning to lasting, or mean to last for a very
long time. Were is the Statement that state, you can receive
VETERANS PENSION UNTEL YOU RECEIVE ANOTHER PENSION. Iim not on
Social Security disability pension anymore, meaning the door

for Veterans disability pension should be open. Veterans Affairs
need to pay me what they owe me, and put me back on the pension.

4 years ago I were made a PAYEE. Look it up. You don!t give
a person something, and take it back, then tell him or her that
they or going to get paid, and don!t pay them, you just don!t do
this. Think about this, how can Veterans Affairs give a Veteran
, Non-service connected disability pension, and refuse to give him
or her service connected. I filed for service connected disabilit
y pension and was denial. I have Paper work stating that I!M
going to get paid. I!ve been waiting for 4 years,

P. S. I didnit make myself a PAYEE.

P. S. I say know more, my evidence should speak for me.

S/gnature

 
 

a

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 7 of 24

This paper work here say, we apologize for the delay. This
paper work isn!it saying, I!m being denialed. Denial, a saying no
to a requast. A taking away or holding back. The Veterans Affairs
are holding back from paying me. They shouldn!t be holding back,
because I haven!t been denialed Non-service connected disability
pension. I have been waiting for over 4 years to get paid. Explai
n this to me. Question, How can Veterans Affairs grant a Veteran
Non-service connected disability pension, and refuse to grant him
or her service connected pension? The Plaintiff Perry wysinger
filed for service connected disability pension 3 years ago, and
where denial. Service connected pension, shouldN!t be a problem
if you had already received Non-service connected pension. Am I
right or wrong? You think about it. You see I!m a payee-The perso
n to whom a check, money, etc is to be paid. It dont take 4 years
to pay someone. I didn!t make myself a payee. I rest my case.
 

\

   
 

  
  
    

at “ Department ofsseo. RBL Document 421 Filed define Page 8 of 24 |
oS } Neterans Affairs : a 74 | January 6, 2015 |
-\S"\~ 1250 POYDRAS ST STE 200 a ot _
OS NEW ORLEANS cA 7013 Fe ppenyteertes
U .
ne PERRY LEE WYSINGER :
, P.O. BOX 181: * File Number: er
S00 = MANY LA 7144908 .26=682- “age =_—
a . SS y |
€ oo 3 SS
“s - : . : - : . ; . oo | - . . a :
Mg ete a, cocaine nenmegee om Sem ate tne estan sven cian icloree aici AE i tet a os

We are stil froceasing your application for. COMPENSATION. We: apologize for the delay.
a tonsa upon completion of processing. If: you ried. to: ‘contact Us," ‘be sure to
. Show the file fumber and full name of the veteran. . . wes

_ If your. inating adidréss i is different than that shown above, please’ advise us of your new. |
mailing, address. You should notify us immediately of any changes if your mailing adds.

If you résiiie j in the Continental United States, Alaska, Hawaii, Guam, the ‘Norther Marianas,

*->: ‘or Puerto Rico, you may contact VA with questions, and/feceive-i p by calling our toll-_
free number 1-890-827-1000 (for hearing imp aired TDR 1-800-829-4833), From m American

     
   
 

a Note: TDD 5 pho m nuinb “Ae be 1-800-829-4833 dive ; not igi for callers residing in. Guam and oo
the Norther Marianas. “ oo, .
8. KELLY a a
VETERANS SERVICE CENTER MANAGER = «4

[bole

AN.

 

 

 
 

bey
Bf

UTE PLU Levy.
Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Pages Wages or

]. 7. to be
| sten.]. —n. @&>
Evidence showing that I should get paid. I!m iHe gets his
a payee three times. file number 26_682_006 ‘or done in

Payee No. OOAlso the meaning of payee. .

ay.) . —adj.
| | | | ' telephone].
|. —in tne pay vay were | ad paid by. _
| —pay back, to repay. —pay for, 1. to be —
punished because of. 2. to make up for. —pay
off, to pay all that is owed. —pay out, 1. to
give out, as money. 2. to let out, as a rope.
_—pay up, to pay in full or on time. —paid or
--payed (for meaning 2 of pay out), p.t. & p.p.;
» pay/ing, pr.p. —pay/er,n. . a :
pay-a-ble (pa/ab’l); adj. 1. due to; be paid

 

       
 

| F pay-ee (pa é/), n. the person to wham a check, ‘*
@| money, etc.istobepaid |

  

fT. charge of paying wages to employees. ts
|| pay-ment. (pa’ment), n. 1. a paying or being
'|. paid [the payment: of taxes]. 2. something paid
‘| [a monthly car payment of $50}. ee
pay roll, 1. a list of employees to be paid, with
| the amount due to each. 2. the total amount —
‘| meeded forthis. = °° ee
» . || Pb, symbol for the chemical element lead.
- \| pd., abbreviation for paid. oe
pea:(pé), n: 1. a climbing plant having green
pods with seedsinthem. | . : oo

2. the small, round seed, ING ADee |
AY JH >>,

‘,

eaten asa vegetable. -

 

peace (pés),n. 1. free.  4-\Aaae
dom from war or fight- Ly aA oy.
ing [to live in ‘peace fi als

 

'| with all countries]. 2. ° Va fe) |
‘| an agreement or treaty <> J LTS \
‘| toend war. 3.lawand £74 Cs .

 

 

 
  
 

  
 
 

°

a

Evidence on the Plaintiff Perry lee Wysinger was Entitlement

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 10 of 24

to Non-service connected disability pension. Where approved

an award for disability pension as follows; monthly rate,
maximum annual income of $669.00 a month. The Plaintiff Perry’ |
lee Wysinger received one check December 1995 of $669.00, and
where cut off.
 

 

 

 

  
 

 

OA _ y
FP qpocuntent 1-1 Filed O6fUYES 1 Page sare OFARATING: 07/24/95

NAME OF VETERAN SOCIAL SECURITY NUMBER VAFILE NUMBER .

 

 

 

 

 

   

ATING DECISION _ P,L. WYSINGER . 26 682 006
a . 4 / .
ff ed 38 CFR 3.321(b)(2)
JSSUE: — x

Entitlement to non-service connected disability pension under the provisions of 38 CFR 3.321(b)(2).
EVIDENCE:

| Center Shreveport.

 
 

DECISION: / *,

L / . ; = . .
Entitlement to non-service connected disability pension under the provisions of 38 CFR 3.321(b)(2) is granted subject
to Adjudication Officer approval. “ pe nae Oe :

REASONS AND BASES:

. ‘The, veteran; age 47, stated he last worked in 1991 as a construction worker. Records show the veteran has a high
school education. Disability Social Security benefits was granted in January, 1995.

   
  
  

>A examination dated 6/29/95 was reviewed and considered. The report showed the veteran complained of neck pa
’ and stiffness and of low baéK pain. The neurological éxamination-ofthe upper-extremities showed-normal sem
_ testing with deep tendon reflexes of 2+ and equal and normal vibratory sense. Examination of the lower extre:
* showed to complaint, no pain, no evidence. of muscle atrophy or wasting. The findings were insufficient to diagnow
neurological disease since the veteran had no complaints or no evidence of a radicular syndrome. Range of motion
- showed dorsiflexion 10 degrees, plantar flexion 45 degrees, considered to be moderately disabling with pain on motion
and swelling of the right ankle. Range of motion of the cervical spine and thoracolumbar spine were normal except -
backward extension of thoracolumbar spine of 30 degrees, mildly restricting, with no pain or tenderness. The examiner
noted:on the examination that the veteran advised that he was holding himself rigid because he.was afraid he might have
back pain during the exam. The examination also showed daily episodes of discomfort, particularly if he does not watch
what he eats. The examiner also stated the evidence was insufficient to make a gastrointestinal diagnosis and a
_ gastrointestinal work up was needed. The examiner indicated that possible degenerative arthritis of the cervical spine
and degenerative arthritis or degenerative disk disease in thie lumbar area; however, there was no evidence of such -.
disabilities on examination. The veteran is currently takirig medication for hypertension; blood pressure readings weré
\ 140/100, sitting, 120/96, recumbent, and 130/94, standing. Diagnoses are essential hypertension, minimal; post
operative strain of the right ankle, chronic lumbar strain, moderate; possible degenerative arthritis of cervical strain and
jumbar-spine and degenerative disk disease of lumbar spine. .

 

The evidence does not demonstrate that the veteran meets the schedular requirements of a single disability ratable. at 60
percent or more, or two or more disabilities combining to 70 percent with at least one ratable at 40 percent. Considering

the level of disability and other factors, such as, the veteran's age, education and occupational background, an
~ extraschedular permanent and total disability rating is authorized, subject to approval of the Adjudication Officer.

7 ORT re 2 ne
Jepartrhieneét- cv-05530-RBL Document 1-1 Filed 06/11/19 Page 12 of 24

vSvetera ns Affairs

“791 LOYOLA AVE‘
NEW ORLEANS LA 70113

74 August 17, 1995

IN REPLY REFER TO:

. PERRY L WYSINGER oo Fu yuaee

P O BOX 181 (26- -682-006

MANY LA 71449 PL WYSIN-

We approved an award: for’ bisabizity | Pension: as. follows:

“BRPECTIVE DATE MONTRLY RATE COUNTABLE ‘ANNUAL “MAXIMUM ANMtat -

. . _ INCOME a RATE .°
" ERC “94: mo $6 6.9:90.°- wo. OU 6S 2 OBO Tavs a
‘L- ‘01 35 _ $0. 00 16688 mo © 08037

vA ‘pays a pension. which is the difference. between ‘countabie
annual income ana maximum annual rate. You can determine
the monthly sakend et as follows: "

(1) subtract countable annual income from the maximum annual
rate; ,

(2) divide that ‘answer by 12; : :
OO 3), round this” answer down to the nearest whole dollar...

‘We paséa. this award on! countable “annual income of $0 ‘from,
November 28, 1994. To determine the countable income, we
| anctuded. the Following sources..of income you. _reporteds.-

VETERAN 2 EARNED $00000; SOCIAL SECURITY $00000;.
RETIREMENT $00000; INTEREST $00000;—
INSURANCE $00000; AND OTHER INCOME $00000.

From: January Ll, 1995, we based the VETERAN'S
_award,.on countable annual. income of ‘$16685. We determined

countable income. Py ingudsng the. following SQUrces. oF. incomes. Cle

  

VETERAN - Le EARNED $00000; SOCIAL SECURITY $08988;
-RETIREMENT $00000; INTEREST $00000;

INSURANCE $00000; AND OTHER INCOME SO7697+

Payments have been discontinued as shown, because coiintable-
annual income’ from that date exceeds $8037. If there: is ‘a“
. reduction in income and you reopen your claim, please complete”
_ the -enclosed VA Form 21-0516-1 showing. income received and |
expected for 12..months folowing’ termination and’ for: the

IMPORTANT. ~. SEE- REVERSE -FOR PROCEDURAL AND APPELLATE RIGHTS

 
 

me eae ;
riendshi
sult ithe

insure.
. oractsa
‘ oie. who

|| resident

\ earys re-
hh work.]
“heirs; so

Or. enthralled’, pi. & p.p.; en-thrall’-
Cagney? “prop3s0- RBL Document 1-1 Filed 06/11/19 Page13 of 24
en-throne (in thrdn/), v. 1. to seat on a throne.
_ 2. to place in a high position; exalt. —en-
throned/, p.t. & p.p.; en-thron/ing, pr.p.
en-thuse (in th00z/), v. to show or fill. with
enthusiasm: used only in everyday talk. —en-
thused/, p.t. & p.p.; en-thus/ing, pr.p. -

en-thu-si-asm_ (in th00/zi az’m), n.. a strong |
liking or interest [an enthusiasm for golf]. :

en-thu-si-ast (in thoo/zi ast), n. a person who #
is full of enthusiasm. —

en-thu-si-as-tic (in thoo’zi as/tik), adj. full
of enthusiasm; showing great interest or liking

fan enthusiastic follower; enthusiastic applause]. vee mes

—en-thu’si-as/ti-cal-ly, adv.

en-tice (in tis’), v.. to tempt by offering some- |
thing that is wanted [He enticed the bird tq,eat
from his. hand.]_ en: ‘ticed/, p.t. & pb Ds
en: tic/ing, pr.p. —en-tice/ment, n

to get | en. tire (in tir’), adj. 1. including all the parts; |

 

whole; complete [The entire class is here.) 2. not |
broken; not lessened, not weakened, etc. —en-

en- | tire/ly, adv.

nding or Fa

2. the
“ng.

—2-0r- into-

0; pierce
yecome a
Start or
oin or be
‘ite down
mor roll.].
[He en-
r enter

‘business
2s daring

 

 

| en. ti. ce v. . * fo aves aoa ‘claim = > . /

 
 

rae ais : ae

eee

 

—en: titled, pet. & p Ds ., en: . ti/tling, prp./

en.ti- ‘Cy (en/ta té),.n. 1. a real being. or’ Teal
_ thing, not just an idea, quality, etc. [A person is
an entity..A law firm: is ‘an entity.) 2. being or .
existence. —en/ti-ties, pl.’

en-tomb (in toom/), v. to put in a tomb; bury.

en-to-molo. ‘SY (en’ta mal/a jé),.n. the science
that studies insects. —en:‘to-mo-log-i-cal
[en’ta mo 14j/i k’1), ‘adj.. —en'to-mol’o-gist, n

 

en-trails (en/tralz), n.pl. the parts inside an

Tee Le nanant tally. the intectines.

 

 
      
 
 
 

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 14 of 24°

Evidence from the Computer, giving evidence of code 38 CFR, 3.
321 (b) (2). Showing when a Veteran receive a pension under this
code it is PERMANENT. Permanent dosen!t mean permanent untel you
get another Income. Permanent mean lasting or. meant to last for

a very long time Like one!s you get permanent teeth, should last
as long as one livessThe Plaintiff Perry lee Wysinger was cut off
the Veterans pension because of a Social Security pension. Vete-
rans Affairs isn!t Social Security, The Plaintiff Perry wysinger
done both, and was granted both, Incomes and received a check
from both.. Why shouldn!t he have both?
38 CFR * oral amt HS eed ‘esi sity, Page 1 of

ay,

(Authority: 38 U.S.C..1155 (https: -/www.law.cornell. edu/uscode/text/38/1 155)

(b) Exceptional cases -

(1) Compensation. Ratings Shall be based as far as practicable; ‘upon the average oO
impairments of eaming capacity with the additional proviso that the Secretary Shall from
time to time readjust this schedule of ratings iri accordance with experience. To accord ~~
justice, therefore, to the exceptional case where. the schedular evaluations are found to
be inadequate, the Under Secretary. for Benefits or the Director, Compensation Service,
upon fi field. station submission, is authorized to approve on the basis of the criteria set

” forth in this paragraph ar éxtra-schedular evaluation commensurate with the average |
eaming capacity impairment due exclusively to the service-connected disability or
disabilities. The goveming norm in these exceptional cases is: A finding that the case
presents such an exceptional or unusual disability picture with such related factors.as
marked interference with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards.

(2) Pension. Where the evidence of record establishes that an n applicant for pension

‘ who is basically eligible fails to meet the disability requirements based on the

Percentage standards of the rating schedule but is found to be unemployable by reason

- aa Of his.or her disability(ies), age, occupational background and other related factors{the
jj fo owing are aut orized to approve on an extra-schedular basis q@permanentéind total

disability rating for pension purposes: the Veterans Service Center Manager athe

7 Pension Management. Center Manager; or where regular schedular standards are met”

as of the date of the rating decision, the rating poard

. (3) Effective dates. The effective date of these extra-schedular evaluations granting or

increasing benefits will be in accordance with § 3. 400(b)(t) and (2) as to original and

reopened claims andi in accordance with § 3. 400(0) i in claims for increased benefits.

  
 
  

       

 

 

(c) Advisory opinion. Cases in which application of the schedule i is not.understood or the -
propriety of an extra-schedular rating is questionable may be submitted to Central Office
for advisory opinion. .

eo
 

perk en)

jerk (pirk), v. 1. to raise in a quick and ively
way (He perked up his head at the noise.] 2. to
‘make stylish or smart all perked out in a new
—perk up, to become lively. oe
7 | pki), ‘ac adj. - eay or. lively fa perky

    

 

 

 

 

z 7 ( par’ ma > nant), ' “adj. “Tasting or\
“meant to last for a very long time [Oné’s: per: |
, manent teeth. should last as as Tong. as one lives, i

 

   
 

 

‘pér/ma-nercy, The per 'ma-nent:! ‘ly, adv. —
permanent wave, a hair wave put in by |
_means of chemicals or heat and lasting for months. —
per-me.a-ble (pir/miab’l), adj. that will let —
liquids o or r gases pass through [Blotting paper isa
perm eable D material.) | —per’mea-bil/i-ty, ne
spread through every. part of. ‘(The smells of —
cooking permeated the house.] —per/me-at-ed, |
pat. & pp; ‘per/me- -at-ing, Pp.

wie senate.

 

 

 

 

_

mporeetioeye emer BL _? RT A re es Be
Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 17 of 24

» Depariment of
y, Veterans Affairs
JA Pension Contr

PO Box 342000: ' ”
Milwaukee, WI 53234-9907 ©

 

 

  

.
Official Business u

. . : / i

Address to were the Law-suit

 

“Should go.--

‘Department of Veterans
* Affairs ¢ oo

1250 Poydras ST STE 200 —
New Orleans LA 70113

tageene on a meme tectyattine tae hate alpen oe 5

Poe Sass

 

 

 

 

 
 

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 18 of 24

Evidence on how the Plaintiff Perry lee Wysinger
as a Attorney were treated in the State of Louisiana.

I will say this, I should have won this Case by Default
and evidence. Read the evidence.
Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 19 of 24

ook |
‘ ~ AO 440 (Rev. 06/12) Summons in a Civil Action

 

«

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
PERRY LEE WYSINGER ) :
Plaintiff — )
ve ) Civil Action No. 5:18-CV-00568—TAD-MLH
) Judge Terry A Doughty
DEPT OF VETERANS AFFAIRS )
Defendant )

SUMMONS IN A CIVIL ACTION

To:

ATTN: CIVIL PROCESS CLERK

U.S. ATTORNEY GENERAL

950 PENNSYLVANIA AVENUE, N.W.
WASHINGTON, D.C. 20530-0001

A lawsuit has been filed against you.

Within 60 days after service of this summons of you (not counting the day you received it) — or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in _
Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the pjaintiff an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or
plaintiff's attorney, whose name and address are: o,f

 
  

Perry Lee Wockeder

690 Washington St
Many, LA 71449

If you fail to do so, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

CLERK OF COURT

 

_/s/ - Tony R. Moore.

 

 
Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 20 of 24

Statement From The Plaintiff

Statement on what the Court should have done, and didnit do.
When the Defendant, Veterans Affairs didn!t do as the Court
requested, justment by default should have been granted in faver
of the Plaintiff. The Plaintiff should have received what he
demand in his Lawsuit.The Court didn!t do what was said on the
paper work that I received from the Court. I should be Suing the

ourt,.

oe

Plaintiff Signatu

 
 

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 21 of 24

Evidence on what the Defendant didnit do

Should have been done by the Defendant, Veterans Affairs. But
nothing was done.

Serve _ To deliver or hand over. To sarve a Summens, to appear in
Court. Nothing was serve to the Plaintiff Complaint.

ae Defendant didnit serve any papers upon the Plaintiff or the

Motion- Asking for something to be done or demand by the Court.
The Defendant veterané:,Affairs didnit file a Motion to the Court
or mail a Motion to the Plaintiff, that was ask by the Court. 7

Veterans Affairs made me a PAYER. I didnit make myself a PAYEE.
PAYEE mean The person to whom a check, money etc is to be paid.

a”

Plaintiff Signature

2
i

  
   
 
 

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 22 of 24

Statement From The Plaintiff

Conformation of facts to the Judge regarding this Case. The
Judge has to decide weather or not this Case go forward.

The Plaintiff Perry Lee Wysinger was Entitle to and granted
Non-Service Connected Disability Pension under the provision of
38 (FR 33.21 (b) (2). A monthly rate at $669.00. The Plaintiff
was cut off of Veterans pension. Plaintiff found evidence stating
once a Veteran receive Veterans pension it is PERMANENT. Veterans
Affairs has two ways to go, pay the Plaintiff all of his back pay
and put him back on Non-Service Connected Disability Pension or
pay him his back pay, and put him on Service Connected Pension.
The Plaintiff filed three claims against the veterans Affairs for
cutting him off of his Pension. Also filed a claim on Service Con
nected Pension three years ago.

Department of Veterans Affairs at 1250 POYDAS ST. STE 200 New
Orleans Louisiana 70113, has made me a PAYEE, and refuse to pay
me. You see, if a Veteran can get Non-Service Connected Pension.
If the Veteran has problems because of his or her Military Servic

€-Should be able to get service connected pension with know
problems.

Closing Remarks

You do not give a veteran, Veteran Pension and take it back.
You just don!t do this. This is America Jack. When did the Vetera
ns.Affairs become a Indian? They say, a Indian will give you some
thing, and take it back. I rest my CASE.

 
 

Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 23 of 24

UNITED STATES DISTRICT COURT |
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION ©

PERRY LEE WYSINGER CIVIL ACTION NO. 18-cv-0568
VERSUS, | JUDGE DOUGHTY

DEPT. OF VETERANS AFFAIRS MAGISTRATE JUDGE HORNSBY

JUDGMENT

For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, including Plaintiff's
letter [Doc. No. 10], and concurring with the findings of the Magistrate Judge under the
applicable law,

ITIS ORDERED, ADJUDGED, AND DECREED that Plaintiff Perry Lee-
Wysinger’s Complaint is dismissed without prejudice for lack of subject matter
jurisdiction.

MONROE, LOUISIANA, this 11" day of May, 2018.

  
  

¢)

TERRY A. DOUGHTY/
STATES DISTRICT SUDGE

   
Case 3:19-cv-05530-RBL Document 1-1 Filed 06/11/19 Page 24 of 24 _ 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION,

_ PERRY LEE WYSINGER CASE NO.5:16_CV__01296

Plaintiff JUDGE FOOTE
vs. . MAGISTRATE JUDGE
/ HORNSBY

DEPT OF VETERANS AFFAIRS . .
, MOTION OF RULING
Defendant
Court Award Plaintiff
Relief, or Grand
Plaintiff Trial Date

° Semel Senet Sone Seago Nee Se Smee eel Mam Sent Stare

MOTION OF RULING BY THE COURT

Come now the Plaintiff in the above CASE, In his on Behaif make ,
a Motion of: Reliel by the Ruling of the Court. Base upon the following
ground.
' ‘The Plaintiff knows , that the Defendant, Veterans Affairs was
Negligant in this CASE..

Not forfilling there Abnegation by Law and rules regarding Entitle_
ment to Non_ service Connected disabitity Pension under the provision of
38 CFR 3.321(b)(2).

Once this. Pension is granted or given to a Veteran, it is Permanent,
meaning should last as long as one should live.

Th Negligant came when the Plaintiff received one check, then was:

cut off of his Veteran Pension. ~

The Plaintiff has two Honorable Discharges, one - ¢rom, United State

Army, Army National Guard. I believe the Plaintiff was Granted Non- Service
Connected disability Pension, because of his Commitment to the Military
service, and that he has No Income.

, The Plaintiff hope that the Court see this the way he see it. The
_ Plaintiff has never been denial his Veteran Pension. There isn!t one

sheet of evidence stating that he is denialed his Pension. The Plaintiff
“has to be denial, before they can refuse to pay him. All the evidence

the plaintiff received from the Veterans Affairs, is that. they are PROCESS-
ing processing _ A series of changes by which something develops. A method
of making or doing something. ”
, The Plaintiff refiled for his Veterans Pension the six. of November.
It has been two years now. The Plaintiff. was cut off of his pension
December 1995.

The Veterans Affairs are saying, we don!t have the time to pay

‘the Plaintiff. a, .
l Dy 3 Lely r

NOTARY-OF REPUBLIC 050791 : Plaipkife Signature
Signature .

 

     

Acting Attorney in

Te., (1, dole | - . | 8 his own Behaif

 
